Citation Nr: 1225161	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a laceration of the right ring finger and a flexion contracture deformity of the right little finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel





INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963 and from December 1963 to February 1967. 

This matter was received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  It is on appeal from a July 1994 rating decision of the RO in Los Angeles, California.

The matter was remanded for further development in December 1997, January 1999, and June 2000.  It was again remanded for development in November 2006, June 2007, August 2009, and March 2011.  It has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In November 2006, June 2007, August 2009, and March 2011, the Board remanded the appeal, in part, due to the fact that the Veteran was not provided timely notice of a scheduled VA examination at his correct address.  In the three most recent remands, the Board specifically instructed that the Veteran be scheduled for a VA examination in connection with his claim, and that a copy of the letter sent to the Veteran's most recent mailing address informing him of the time and place of the examination must be placed in the claims file.  

Subsequent to the Board's March 2011 remand, the Veteran was provided a VA examination of his service-connected disability in May 2011.  However, the report of that examination reflects that the Veteran needed to be contacted by the physical therapy department for range of motion testing of the right hand and fingers, which was needed for completion of the VA examination, and that he had not been able to be contacted by the department.  It was further noted that the Veteran had a pending appointment with a VA clinical pharmacist in May 2011, and that assistance was requested from the clinical pharmacist to ask that the Veteran go to physical therapy to make an appointment for his range of motion examination.

Moreover, a May 2011 VA note reflects that the Veteran did not show for his appointment with the clinical pharmacist because he had forgotten about it.  A July 2011 VA note from a pharmacy technician reflects that the Veteran had not called back for rescheduling assistance, and that the technician had rescheduled the Veteran for an appointment in August 2011, and mailed an appointment letter to the Veteran.  An August 2011 VA note reflects that the Veteran did not show for the August 2011 appointment, and that the Veteran was not able to be reached by telephone, as a call using the phone number listed on file for the Veteran could not be completed as dialed.  He was rescheduled for an appointment in September 2011, and did not report for the appointment.  

A July 2011 notation reflects that the address and phone number provided by the Veterans Benefits Administration (VBA) differed from that in the Veteran's Health Administration (VHA) database, and two separate addresses were listed, one in Tuscaloosa, and one in Eutaw.  A hand-written note on the document next to the Eutaw address states: "address exam notification mailed to by VHA."  However, again, no copy of any letter sent to the Veteran at any address informing him of the time and place of the examination has been placed in the claims file.

The AMC again denied the Veteran's claim in an April 2012 supplemental statement of the case (SSOC), which was mailed to the Veteran's Eutaw address.  The SSOC states that, while the May 2011 VA examiner deferred to the physical therapist for range of motion findings, the Veteran "did not show up for the physical therapy appointment and therefore the range of motion findings were not obtained."  The SSOC further states that, should the Veteran be willing to report for another reexamination, he should let VA know, and his claim may be considered at that time.  The notice letter accompanying the SSOC states that if the Veteran wished to respond to the SSOC, he should do so within 30 days.  In an April 2011 statement received by VA one week after the April 2011 SSOC was issued, the Veteran requested a rescheduling of his physical therapy appointment for range of motion testing, stated that he did not receive anything in the mail to let him know that he had an appointment with physical therapy, and requested that he be informed as to who contacted him about going to such physical therapy.  

In this case, the Veteran reported to his VA examination in May 2011, but it was determined that further range of motion testing was required to complete the examination.  Thus, the May 2011 examination report, alone, is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the record does reflect several unsuccessful effort to schedule the Veteran for a VA clinical pharmacology appointment, there is no indication that any attempts were made to schedule the Veteran for a physical therapy appointment, or for any other appointment in connection with his claim, following the May 2011 VA examination.  Furthermore, the record reflects that VBA and VHA had different mailing addresses for the Veteran, and the only indication that any notice of an appointment was ever sent to the Veteran's correct address was an anonymous, handwritten note; again, no copy of any letter sent to the Veteran at any address informing him of the time and place of the examination has been placed in the claims file in accordance with the Board's March 2011 remand instructions.  Moreover, despite the April 2011 SSOC's indication that the Veteran's claim would be reconsidered if he responded within 30 days that he was willing to report for another examination, and the fact that the Veteran so responded within one week of issuance of the SSOC, the Veteran was not provided any further examination; in this regard, the Veteran reported for his initial May 2011 examination, and has given no indication of unwillingness to report for any examination in connection with the claim on appeal.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA's noncompliance with the Board's March 2011 remand is prejudicial to the Veteran, this case must be remanded for the rescheduling of another VA examination.  Again, a copy of the letter sent to the Veteran's most recent mailing address informing him of the time and place of the examination should be placed in the claims file.  If VA is unable to obtain such documentation, an explanation of why should be documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated since September 2011. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected post-operative residuals of laceration of the right ring finger with flexion contracture deformity of the right little finger.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

A copy of the letter sent to the Veteran's most recent mailing address informing him of the time and place of the examination must be placed in the claims file.  If VA is unable to obtain a copy of the letter and associate it with the record, the reason should be documented in the Veteran's claims file.

All indicated studies and tests should be accomplished and the findings reported in sufficient detail to permit the determination of an appropriate disability rating under the regulations in effect prior to and from August 26, 2002. 

The examiner should report range of motion of the right ring and little fingers in degrees, to include of the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints. 

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right ring and/or little fingers are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the examination report. 

The examiner should state whether there is ankylosis of any joint of the right ring and little fingers. 

The examiner should state whether or not there is a gap of more than two inches, or of two inches or less, between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible. 

The examiner should describe in detail any scars, to include a discussion of whether the scar(s) is painful on examination. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

